*627Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theodore Wagner appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his action for declaratory judgment under 28 U.S.C. § 2201 (2006), and Fed.R.Civ.P. 57. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Wagner v. United States, No. 3:08-cv-02176-GRA, 2008 WL 2778925 (D.S.C. July 14, 2008). We deny Wagner’s motions for immediate redress of declaratory judgment and for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.